George Rose Smith, Justice. On March 8, 1982, the appellant pleaded guilty to having obtained drugs by fraud. Ark. Stat. Ann. § 82-1017 (Repl. 1976). The circuit court entered an order taking the plea under advisement, fining the defendant $500 and costs of $75, and placing her on probation for three years, on specified conditions. In 1983 the prosecuting attorney sought revocation of the probation. In October, 1984, after a hearing, the court entered a judgment revoking the probation and sentencing the defendant to five years in prison. The appellant took an appeal, arguing only that the proof did not support the revocation. The Court of Appeals affirmed the judgment on June 12, 1985, in an unpublished opinion. In September, 1985, the appellant filed in the circuit court the present petition, which we must treat as having been filed under Criminal Procedure Rule 37. See Deaton v. State, 283 Ark. 79, 671 S.W.2d 175 (1984). The court, after a hearing, denied the petition but amended the earlier order by changing the fine to an assessment of $500 as administrative costs. Since we find the denial of the petition to be correct, it is immaterial whether the court had the power to change the nature of the fine. The appellant submits three reasons for reversal of the judgment. It is first argued that the court acted beyond its statutory authority in assessing a fine and at the same time placing the defendant on probation. This argument is based on a sentence in Ark. Stat. Ann. § 41-803(4) (Repl. 1977), which was in effect at the time of the offense and therefore governs. Cooper v. State, 278 Ark. 394, 645 S.W.2d 950 (1983). The sentence relied upon reads as follows: If the offense is punishable by fine or imprisonment, the court may sentence defendant to pay a fine and suspend imposition of sentence as to imprisonment or place him on probation. [Italics supplied.] The appellant argues that the word “or” divides the entire sentence into two parts, so that the court can either fine the defendant and suspend imposition of sentence or place him on probation. Hence, it is argued, the court made its choice when it fined the appellant and could not simultaneously place her on probation.  The argument is decidedly unconvincing. That interpretation would mean that the court could never impose a fine and at the same time place the defendant on probation rather than sending him to prison. We can think of no good reason for the lawmakers to have intended such an impractical result. To the contrary, Section 41-1201(3)(a) recognizes the procedure followed by the trial court. The natural interpretation of the statute is that the court may fine the defendant and either suspend imposition of the sentence or place him on probation. That reading of the language is in harmony with our holding in Culpepper v. State, 268 Ark. 263, 595 S.W.2d 220 (1980). There we noted that throughout the Criminal Code, which includes the statute now in question, the word “or” and not “and” is uniformly used to separate suspending the imposition of sentence from placing the defendant on probation. That careful use of the disjunctive “or” was necessary, for the Code does not permit the court to suspend the imposition of sentence and simultaneously place the defendant on probation, because the former is “without supervision” and the latter requires “supervision of a probation officer.” Culpepper, supra. We think it beyond doubt that the word “or” was used in the section now in question in the same way as it was used repeatedly elsewhere in the Code. The appellant’s second argument is based on Ark. Stat. Ann. § 43-2332 (Supp. 1985), which provides that upon revocation of probation the court may require the defendant to serve “the sentence imposed, or any lesser sentence which might have been originally imposed.” It is contended that the $500 fine levied in the first instance was the “sentence imposed.” That fine was paid in full, in $50 installments; so the appellant contends that her sentence has already been served, precluding the court from sentencing her to prison upon the revocation of probation.  The above section 43-2332 was originally enacted in 1973, before the Criminal Code became effective on January 1, 1976. If the section had not been re-enacted in 1979, it would have been impliedly repealed by the Code under the settled rule that when the legislature takes up a subject anew and covers the whole field, existing statutes upon the subject will be impliedly repealed even though there is no express repeal. McLeod v. Shaver, 198 Ark. 56, 127 S.W.2d 258 (1939). The Code contains this sweeping declaration: “No defendant convicted of an offense shall be sentenced otherwise than in accordance with this Article [§§ 41-801 — 41-1309].” Furthermore, the pertinent sections of the Code, §§ 41-801 — 41-804 and 41-1201 — 1211, completely re-cover the law applicable to suspension of the imposition of sentences and to probation. Hence, although the earlier statutes are still applicable to crimes committed before the Code went into effect, the Code is a new starting point for crimes committed after the Code became effective. We turn to Section 43-2332, relied on by the appellant. That section contains seven paragraphs. The first five paragraphs are not relevant to this case; they pertain to probation officers and to probationers who move from one county to another. The sixth paragraph provides for the arrest of probationers who violate the conditions of their probation. The seventh paragraph is relied upon by the appellant. Whether the legislature actually intended to rewrite that paragraph when the whole section was re-enacted, with a deliberate revision of the fourth paragraph, is an interesting question. The answer is not decisive in this case, because the appellant’s position cannot be sustained no matter which of two answers to the question is the right one. It is necessary, however, for us to explain why neither answer helps the appellant. To show how the question arises, we insert a photocopy of the seventh paragraph as it is printed in the 1977 replacement volume of our statutes, Section 43-2332: As speedily as possible, the probationer shall be taken before the court having jurisdiction over him. Thereupon the court may revoke the probation and require him to serve the sentence imposed, or any lesser sentence, and if sentence was not imposed, the court may impose any sentence which might have been originally imposed. [Acts 1973, No. 818, § 2, p. 2083; 1975, No. 602, § 1, p. 1657.] The only change made by the 1979 re-enactment of this paragraph was the omission of the words we have underlined. It can be seen that, owing to the position of the word “sentence” as the next to the last word in both the third line and the fourth line, the typist who copied the whole section in the bill to be introduced in the legislature could easily have omitted the underlined words, by inadvertence. If so, the legislature did not actually intend the change. Two considerations support that view. One, the sole purpose of the measure, Act 326 of 1979, as shown by its emergency clause, was to conform the fourth paragraph to a judicial redistricting that went into effect on January 1, 1979. That purpose was accomplished by a complete revision of the fourth paragraph. And two, the change would drastically alter the meaning of the seventh paragraph, without any discernible reason. If it were absolutely clear that the critical words were omitted by inadvertence, we could supply them in order to give effect to the legislative intent. Cernauskas v. Fletcher, 211 Ark. 678, 201 S.W.2d 999 (1947); Snowden v. Thompson, 106 Ark. 517, 153 S.W. 823 (1913). That action on our part would not help the appellant, for then the section would provide that if sentence was not originally imposed, as was true in this case, the court could impose any sentence which might have been originally imposed. The five-year sentence imposed upon the appellant is within the statutory limits for this offense. Ark. Stat. Ann. § 82-1020.  It is, however, not absolutely clear that the change made in the statute in 1979 was inadvertent, because the revised paragraph is in itself complete and intelligible. Even so, the appellant cannot prevail. In McGee v. State, 271 Ark. 611, 609 S.W.2d 73 (1980), we passed upon the same argument that is now presented (without mentioning the possibility that the 1979 change might have been unintentional). There as here no sentence was imposed when the defendant was placed on probation. We do not regard the $500 fine as a “sentence imposed,” because the statute is directed to a revocation of probation and thus is referring to the possible sentence to imprisonment that gave rise to the probation. In McGee as here the defendant pleaded guilty and was placed on probation for three years. There as here the court revoked the probation and imposed a five-year sentence. We held that Section 43-2332, as revised in 1979, did not apply, because no sentence had been pronounced when the defendant was placed on probation. The opinion closed with this analysis: Unquestionably, the legislature did not intend Ark. Stat. Ann. § 43-2332 (Supp. 1979) to effect a basic change in probation procedures or prohibit a court from releasing a defendant on probation for a prescribed period of time without pronouncing sentence. The words, “sentence imposed,” therefore, presume that a sentence has been pronounced. In the appellant’s case, none was pronounced until his four year probation was revoked. Therefore, since no sentence was imposed at the time appellant was placed on probation, the language in Ark. Stat. Ann. § 43-2332 (Supp. 1979) has no application and provides him no relief. That case governs this one.  In her third argument the appellant insists that when the court revoked her probation and imposed a five-year sentence, she was unconstitutionally subjected to double jeopardy. Her theory is that by paying her fine in installments she had begun serving her sentence, after which the sentence could not be increased. The fallacy in the argument is that the original order must be construed as a whole, not piecemeal. The court was authorized by the statute to impose a fine and simultaneously place the defendant on probation, as we held in answering the appellant’s first argument. The appellant paid the fine, but she violated the conditions of probation. No authority is cited by counsel for the notion that every time a court accompanies a fine with probation, double jeopardy occurs when the probation is revoked. The argument is so lacking in merit that we do not discuss it at length. Dixon v. State, 260 Ark. 857, 545 S.W.2d 606 (1977). Affirmed. Purtle, J., dissents.